Citation Nr: 1441552	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating in excess of 50 percent for the Veteran's PTSD.

This matter was previously remanded by the Board in July 2012 for further procedural development, to include a new examination.  

The Veteran was scheduled for an August 2010 Travel Board hearing, but he failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

2.  The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling, prostate cancer, currently rated as 40 percent disabling, and erectile dysfunction associated with prostate cancer, rated as 0 percent disabling.  His combined rating is 70 percent.

3.  The Veteran meets the schedular requirements for a TDIU, but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the entire timeframe on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in July 2012.  The Board's Remand instructed the RO to: (1) take the appropriate steps to obtain records from the Vet Center identified by the Veteran; (2) obtain the Veteran's updated treatment records from the Chattanooga CBOC mental health VA clinic dated from August 2008 to present;  (3)schedule the Veteran for a VA PTSD examination; and (4) readjudicate the claim.

VA sent the Veteran a July 2012 letter requesting authorization to Vet Center records, however, the Veteran did not respond.  VA took appropriate steps to obtain updated treatment records from the Chattanooga CBOC.  The Veteran was scheduled for and attended a January 2013 VA examination to assess the current severity of his PTSD.  The RO readjudicated the claim in a January 2013 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2008 rating decision currently on appeal, a May 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected PTSD.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letter provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  A subsequent October 2008 notice letter was sent to the Veteran with respect to his TDIU claim.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  Multiple VA examinations were afforded.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

The Board has considered whether an additional examination or opinion is necessary to clarify whether the Veteran is unable to obtain or maintain employment due to the cumulative effect of his service-connected disabilities.  However, as will be discussed below, neither he nor his representative has argued that his prostate cancer residuals impact his ability to work.  Rather, he has consistently asserted that his service-connected PTSD prevents him from working.  Under these circumstances, the Board finds that the medical examinations and opinions of record are sufficient to decide the appeal.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for PTSD

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a 50 percent disability rating.  The Veteran filed a claim in May 2008 seeking an increased rating.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background

At the Veteran's June 2008 VA examination, the Veteran reported waking up sweating, having nightmares about Vietnam, that sounds of helicopters make him shake, he is fearful of crowds and would be very cautious and hyper alert.  He has been married once and was still currently married to his wife of 42 years, although they had been separated for three years at the time.  This was their second separation, the first one lasting two years.  He believes that he and his wife will get back together, that they just needed some time apart.  The Veteran reported fine relationships with his two children, aged 39 and 37 years old.  He rarely saw his siblings, but got along with them "somewhat."  The Veteran reported having one friend with whom he grew up with and went to Vietnam together.  He is the only person he is comfortable with and does not associate with others and stays away from crowds.  At the time of examination, he lived by himself in an apartment.

The Veteran described his daily activities and leisure pursuits as walking 2 miles daily and watching a little TV, mainly cooking shows and avoids military shows.  He reported a history of suicide attempts and violence.  He reported getting into verbal fights with his wife, arguments with his friend about the war while drinking beer.  He drinks about 3 quarts of beer a day.  The Veteran does not believe that he has a drinking problem and reported no other substance use.  He does his own grocery shopping, laundry, and cooking.  

The examiner reported that the Veteran was clean and appropriately dressed.  The Veteran was described as anxious, speech was unremarkable, cooperative, appropriate affect, oriented to all spheres, thought process normal, no delusions, judgment was fair in that he understood the outcome of his behavior, average intelligence, and the Veteran understood that he had a problem.

The Veteran reported sleep impairment resulting from nightmares; having inappropriate behavior and being argumentative, specifically with his wife; obsessive and ritualistic behavior of checking his doors all the time; no panic attacks; homicidal thoughts, in that he gets mad and wants to hurt someone, however he denies current preoccupation of hurting others; no suicidal thoughts; fair impulse control; episodes of violence; inconsistent mood, calm in the morning but increasingly stressed throughout the day; able to maintain personal hygiene; no auditory or visual hallucinations; and memory intact.

He experienced recurrent distressing dreams of the traumatic event; made efforts to avoid thoughts, feelings, or conversations associated with the trauma and activities, places, or people that arouse recollections of the trauma; he has difficulty staying or falling asleep; irritability or outbursts of anger; and these symptoms are chronic.

The Veteran reported working as a trailer mechanic for over twenty years before retiring in 1999.  The examiner stated that his chronic PTSD symptoms affected his interpersonal relationships and sleep.  The examiner opined that the PTSD symptoms did not have an effect on his job.  A GAF score of 40 was recorded, indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

At the Veteran's January 2013 VA examination, the Veteran reported that he was still separated from his wife and that she would be filing for divorce.  He has lived by himself since being separated and is self-sufficient.  His daily routine includes visiting a friend and playing dominoes at the Vet Center, otherwise he mostly stays at home at watches TV.  He is in contact with his son and daughter and has a good relationship with both.  He has three living sisters, interacting primarily with just one of the three sisters, who has stayed local.  

Current symptoms reported included chronic nightmares and nightsweats; uncomfortable in crowds; jumpy at sudden loud noises; shakiness and anxiety; depression in part due to his separation from his wife; irritability; avoids military themed movies, war-related news, and talking about war experiences.  The Veteran reported no significant change in the level of symptoms since his June 2008 VA examination.

The Veteran reported that he abused alcohol until three years before the examination.  He quit cigarettes 14 years before, and reported no other substance abuse since 1969.  

He reported recurrent and distressing recollections of the traumatic event, including images, thoughts or perceptions; recurrent distressing dreams of the event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma and to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; mild memory loss, such as forgetting names, directions, or recent events; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting..  The examiner noted that the duration of these symptoms is greater than 1 month.  In addition, the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner did not report panic attacks; impairment of short and long term memory; illogical, obscure, or irrelevant speech; impaired judgment; disturbances of mood and motivation; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control; disorientation in any sphere; delusions or hallucinations; grossly inappropriate behavior; or neglect of personal appearance and hygiene.

A GAF score of 55 was recorded, indicative of moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  The examiner commented that the Veteran had a "moderate level of symptoms with an associated moderate level of difficulty in social functioning.  He is uncomfortable in crowds, but able to tolerate and enjoy socializing within a limited sphere."

The examiner concluded that the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  He stated that the "Veteran's PTSD symptoms affected his prior work performance, but his unemployability is due to medical issues," specifically the Veteran's non-service connected respiratory condition (COPD).  

In addition, the Board has reviewed the Veteran's VA treatment records for this time period.  Treatment records throughout the period on appeal are representative of the symptoms documented in the Veteran's VA examinations.  Symptoms documented in the treatment records were largely duplicative of those listed above, however, notably did not include symptoms consistent with occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  GAF scores throughout treatment records included scores of 50 and 45, with the lone score of 45 coming in March 2011.  

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Similarly, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 

During the period on appeal, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment with night sweats due to nightmares; depression; intrusive recollections; anxiety; some memory loss; impaired judgment; fatigue; irritability; obsessive checking of his doors; a history of violence and suicide attempts noted at his June 2008 VA examination; hypervigilance; avoidance of stimuli; inconsistent mood; and difficulty establishing and maintaining effective work and social relationships.  

While the Board notes the Veteran's report of suicide attempts and history of violence at his June 2008 VA examination, there has been no further documentation of these.  There has been no reported suicidal ideation during this period; delusions or hallucinations; spatial or any other type of disorientation; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that at the time of his June 2008 VA examination he was still married to his wife of 42 years, although he was separated.  At his January 2013 VA examination the Veteran indicated that he and his wife were still separated.  However, the Veteran has consistently reported a solid relationship with his two children, and somewhat of a relationship with at least one sibling.  In addition, the Veteran has reported still being close to a friend with whom he grew up with and served in Vietnam with.  While the Veteran's social relationships have no doubt been impaired to some degree by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability, perhaps most notably in his verbal fights with his wife and his friend.  However, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record.  While again the Board does note the Veteran's report of a history of violence at his June 2008 VA examination, there is no documentation of a specific instance of violence during the period on appeal.  Both VA examiners noted a fair impulse control and the June 2008 examiner noted that the Veteran understood the outcome of his behavior.  While the Veteran has reported getting in arguments with his wife and friend, there is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression and anxiety.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

The Board notes the Veteran's report at his June 2008 VA examination that he obsessively checked his doors all the time.  The Board has no reason to doubt the Veteran's assertion, however, does note that such symptoms were not reported at his January 2013 VA examination.  In addition, there is nothing in the record to suggest that the Veteran's checking of his doors led to an interference with routine activities or  manifested with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

In addition, the record indicates that the Veteran has suffered some mild memory loss, however, there is no indication that this memory loss includes the names of close relatives or the Veteran's own name.  The Board acknowledges that memory loss can be indicative of criteria consistent with a higher evaluation, however, in the Veteran's case, his mild memory loss does not  manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Veteran has asserted that he has difficulty obtaining or holding a job due to his symptoms.  The Board acknowledges that the Veteran's PTSD has no doubt had some occupational impairment, but the record does not indicate that it has reached the level of deficiency consistent with a 70 percent evaluation during this period.  At his June 2008 VA examination, the Veteran indicated that he retired in 1999 after twenty years working as a trailer mechanic.  The June 2008 VA examiner concluded that the Veteran's PTSD had" no effect on his job."  The Veteran's January 2013 VA examiner concluded that the "Veteran's service-connected PTSD is less likely as not to preclude employment consistent with his education and occupational experience."  Again, these are not manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran's GAF scores have ranged from 40 to 55 during the period on appeal.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating.  Consistent with this interpretation is the January 2013 VA examiner's conclusion that the Veteran has "occupational and social impairment with occasional decease in work efficiency and intermittent period of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation."  This degree of social and occupational impairment observed by the examiner is actually more consistent with a 30 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability, difficulty with relationships, and at times obsessional checking of the doors, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period on appeal.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

      Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV. Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2013).

In this case the Veteran is in receipt of service connection for PTSD, rated as 50 percent disabling, prostate cancer, currently rated as 40 percent disabling, and erectile dysfunction, currently rated at 0 percent.  His combined rating is 70 percent. Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU. 38 C.F.R. § 4.16(a) . 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321 , 3.340, 3.341, 4.16. 

At his June 2008 VA examination the Veteran reported that he retired in 1999.  In his October 2008 TDIU claim, he reported that he last worked in 1998.  At a January 2012 VA prostate examination, it is noted that the Veteran retired in 1993.

The record contains VA examinations with opinions as to the effect of the Veteran's service-connected disabilities on his employment.  Following physical examination, review of the claims file, and interview of the Veteran, the examiner's came to similar conclusions.  As previously noted, the Veteran's June 2008 VA PTSD examiner concluded that  the Veteran's PTSD did not have an effect on his job.  The January 2013 VA PTSD examiner opined that "PTSD symptoms affected his prior work performance, but his unemployability is due to medical issues," specifically non-service connected respiratory issues.  The examiner elaborated: "Veteran's service-connected PTSD is less likely as not to preclude employment consistent with his education and occupational experience.  His PTSD symptoms did cause difficulties when he worked, but the primary reason for his unemployability was medical issues (i.e. COPD)." The VA examiner at his January 2012 VA prostate examination concluded that the Veteran's prostate cancer did not impact his ability to work, and neither the Veteran nor his representative have asserted that his prostate cancer residuals impact his ability to obtain or maintain employment.

The Board acknowledges that the medical opinions upon which it is relying address the impact of each service-connected disability individually.  However, the Board notes the holding by the United States Court of Appeals for the Federal Circuit in Geib v. Shinseki, 733 F.3d 1350.  (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  As the Veteran has consistently argued that his PTSD is the basis of his TDIU claim, and has not argued that his prostate cancer residuals impact his employability, the Board finds that the opinions as to the Veteran's employability are adequate for adjudication in this instance.

Having carefully reviewed the medical evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent multiple comprehensive VA examinations, which addressed his service-connected disabilities.  On each occasion, the examiners opined that the Veteran's disabilities do not prevent him from obtaining and maintaining employment.  

In that regard, the Board finds the VA medical opinions to be of significant probative value as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by adequate rationales.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiners considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination.  Here, the overwhelming medical evidence of record does not show that the Veteran is unemployable due to his service-connected disabilities. 

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 70 percent combined schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


